--------------------------------------------------------------------------------

Exhibit 10.1
 


FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment")
is dated as of August 4, 2010, and effective as of June 30, 2010, among (i)
THERAGENICS CORPORATION, C.P. MEDICAL CORPORATION, GALT MEDICAL CORP. and
NEEDLETECH PRODUCTS, INC. (each a "Borrower" and collectively the "Borrowers"),
and (ii) WELLS FARGO BANK, NATIONAL ASSOCIATION, successor in interest by merger
to Wachovia Bank, National Association (the "Lender");
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers and the Lender are parties to that certain Amended and
Restated Credit Agreement, dated as of May 27, 2009 (as amended, the "Loan
Agreement");
 
WHEREAS, each Borrower has requested that Lender amend certain provisions of the
Loan Agreement and the Lender has so agreed, subject to the terms and conditions
hereof;
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the parties hereto agree as follows:
 
1.           Definitions; Amendment a Loan Document.  Unless otherwise
specifically defined herein, each capitalized term used herein which is defined
in the Loan Agreement shall have the meaning assigned to such term in the Loan
Agreement.  Each reference to "hereof", "hereunder", "herein" and "hereby" and
each other similar reference and each reference to "this Agreement" and each
other similar reference contained in the Loan Agreement shall from and after the
date hereof refer to the Loan Agreement as amended hereby. This Amendment is a
Loan Document.
 
2.           Amendments.  Effective upon satisfaction of the terms and
conditions to effectiveness set forth in Section 9 hereof:
 
(a)           The definition of “Fixed Charge Coverage Ratio” set forth in
Section 1.1 of the Loan Agreement is amended and restated in its entirety as
follows:
 
“Fixed Charge Coverage Ratio” means for the Parent and its consolidated
Subsidiaries for each fiscal quarter and the immediately preceding three (3)
fiscal quarters, without duplication, the sum of  (i) EBITDA for such period,
plus (ii) rent and lease expense, solely to the extent deducted in the
calculation of net earnings, plus (iii) recognized share-based compensation
expense, solely to the extent deducted in the calculation of net earnings, plus
(iv) one-time non-cash charges, solely to the extent deducted in the calculation
of net earnings, including, without limitation, those related to Permitted
Acquisitions, plus (v) for covenant calculations for periods ending prior to
December 31, 2009, the non-cash goodwill and tradename impairment charges
totaling $70,376,492, recorded in the fourth quarter of 2008, plus (vi) non-cash
expenses for fair value adjustments related to interest rate swaps, plus (vii)
moving-related expenses incurred by NeedleTech Products, Inc., during fiscal
year 2010 not exceeding $702,536 in the aggregate, minus (viii) non-cash gains
for fair value adjustments related to interest rate swaps, minus (ix) Capital
Expenditures which are not expended as part of Permitted Acquisitions, plus (x)
Special NeedleTech Capital Expenditures, minus (xi) Restricted Payments, divided
by Consolidated Fixed Charges.   For non-cash items listed above in this
definition, such items shall be based on the actual amounts reflected as an
adjustment to reconcile net earnings to net cash provided by operating
activities on the consolidated statements of cash flows for the applicable
period.  For all other items listed above in this definition, such items shall
be based on the actual amounts reflected in the relevant consolidated financial
statements delivered for such period under the terms of this Agreement.
 

--------------------------------------------------------------------------------


 
(b)           Section 7.1(C)(6) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
(6)           Not later than the sixtieth (60th) day after the commencement of
each fiscal year, deliver Projections (as hereinafter defined) to Bank for the
Parent and its consolidated Subsidiaries for such fiscal year. “Projections”
means (i) a detailed profit and loss budget for each business unit and on a
consolidated basis, (ii) a consolidated EBITDA budget, (iii) a consolidated free
cash flow budget and (iv) a projected consolidated cash balance at the end of
each budget year, all of the foregoing in this sentence to be prepared on a
consistent basis with the historical financial statements of Parent and its
consolidated Subsidiaries, together with appropriate supporting details and a
statement of underlying assumptions; and
 
(c)           Section 7.3(A) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
(A)           Financial Tests.  During the term of this Agreement, Borrowers
will maintain or cause to be maintained, on a consolidated basis, tested as of
the end of each fiscal quarter:
 
(1)           A ratio of Senior Liabilities to Tangible Net Worth of not more
than 1.5 to 1.0;
 
(2)           Fixed Charge Coverage Ratio of not less than the following amounts
for the corresponding periods listed below:
 

 
Fiscal Quarter Ending
 
Ratio
   
June 30, 2010
 
 
1.05 to 1.00
   
September 30, 2010
 
 
1.10 to 1.00
   
December 31, 2010
 
 
1.15 to 1.00
   
March 31, 2011
and each fiscal quarter thereafter
 
1.25 to 1.00
 



 
(3)           Liquid Assets at all times of not less than $10,000,000.00.
 
(d)           Exhibit A, Form of Compliance Certificate, attached to the Loan
Agreement is hereby deleted and the revised Form of Compliance Certificate that
is attached to this Amendment as Exhibit A and incorporated herein by this
reference, is hereby substituted as a new Exhibit A to the Agreement.
 
3.           Restatement of Representations and Warranties.  Each Borrower
hereby represents and warrants that, as of the date of this Amendment, and after
giving effect to the terms of this Amendment, there exists no Default or Event
of Default. Each Borrower hereby restates and renews each and every
representation and warranty heretofore made by it in the Loan Agreement and the
other Loan Documents as fully as if made on the date hereof, except to the
extent (i) expressly amended in Section 2 above and (ii) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and complete
on and as of such earlier date).
 
2

--------------------------------------------------------------------------------


 
4.           Effect of Amendment; No Novation or Mutual Departure.  Each
Borrower expressly acknowledges and agrees that there has not been, and this
Amendment does not constitute or establish, a novation with respect to the Loan
Agreement or any of the Loan Documents or any debt or other obligations owed by
any Borrower to Lender. The amendments set forth in Section 2 above shall be
deemed to have prospective application only, unless otherwise specifically
stated herein. Notwithstanding the foregoing, the agreements of Lender contained
in this Amendment shall not (i) apply to any other past, present or future
noncompliance with any provision of the Loan Agreement or any of the other Loan
Documents, (ii) impair or otherwise adversely affect the Lender's right at any
time to exercise any right or remedy in connection with the Loan Agreement or
any of the other Loan Documents, or (iii) except as expressly set forth in
Section 2 above, (1) amend, modify or otherwise alter any provision of the Loan
Agreement or any of the other Loan Documents, or (2) constitute a mutual
departure from the terms, covenants, conditions and agreements contained in the
Loan Agreement or any of the other Loan Documents other than as expressly agreed
to in Section 2 above. Nothing in this Amendment shall affect or limit the
Lender's right to require payment of debt and other obligations owing from any
Borrower to the Lender under, or to require strict performance of the terms,
covenants, conditions and agreements contained in the Loan Agreement and the
other Loan Documents, to exercise any and all rights, powers and remedies under
the Loan Agreement or the other Loan Documents or at law or in equity, or to do
any and all of the foregoing, immediately at any time after the occurrence of a
Default or an Event of Default.
 
5.           Borrowers' Ratification, Reaffirmation and Release.  Each Borrower
hereby restates, ratifies and reaffirms each and every term, covenant and
condition set forth in the Loan Agreement, as amended herein, and the other Loan
Documents effective as of the date hereof. Each Borrower acknowledges, agrees,
represents and warrants that the Loan Agreement and the other Loan Documents, as
amended and affected by this Amendment, constitute legal, valid, binding and
enforceable obligations of each Borrower as of this date, free from any defense,
counterclaim, offset or recoupment. Each Borrower hereby waives, releases and
discharges Lender from any and all claims, demands, actions or causes of action
arising out of or in any way relating to the Loans and the other Obligations,
the Loan Agreement and the other Loan Documents and any documents, agreements,
dealings, or other matters connected with the Loans, any letter of credit or
other Obligations,  including, without limitation, all known and unknown
matters, claims, transactions, or things occurring prior to the date of this
Amendment related to the Loans, any letter of credit or other Obligations.
 
6.           Counterparts; Section References; Acceptance of Agreement.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts and transmitted by facsimile to the other
parties, each of which when so executed and delivered by facsimile shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. Section titles and references used
in this Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby. To the fullest extent permitted under applicable law, each
Borrower hereby waives notice of Lender's acceptance of this Amendment.
 
7.           Further Assurances; Reimbursement of Lender Expenses.  Each
Borrower agrees to take such further actions as the Lender shall reasonably
request in connection with this Amendment to evidence the agreements contained
in this Amendment. The Borrowers agree to pay directly or reimburse Lender for
all of Lender's fees and expenses outstanding relating to the Loan Agreement,
including, but not limited to, any and all filing fees, recording fees, and
expenses and Attorneys’ Fees of Lender's legal counsel, incurred in connection
with the preparation, amendment or modification of this Amendment (and any prior
amendments), the Loan Agreement, and any and all documents executed and
delivered in connection herewith or therewith.
 
3

--------------------------------------------------------------------------------


 
8.           Governing Law; Severability; Successors and Assigns.  This
Amendment shall be governed by and construed and interpreted in accordance with,
the laws of the State of Georgia. If any provision of this Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Amendment. This Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the parties; provided however, that no Borrower may
assign or transfer its interest hereunder without Lender's prior written
consent.
 
9.           Conditions Precedent.  This Amendment shall become effective only
upon execution and delivery of this Amendment by the parties hereto, but upon
such execution and delivery shall be deemed effective as of June 30, 2010.
 
[SIGNATURES CONTAINED ON FOLLOWING PAGES]






 

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto as of the day and year first above written, but effective as of
June 30, 2010.

                              LENDER:  
BORROWERS:
         
WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
THERAGENICS CORPORATION
         
By:
/s/ William J. Bartlett  
By:
/s/ Francis J. Tarallo
Name: William J. Bartlett  
Name:
Francis J. Tarallo
Title: SVP   Title: CFO                          
C.P. MEDICAL CORPORATION
                         
By:
/s/ Lynn M. Rogers
     
Name:
Lynn M. Rogers
      Title: Secretary & Treasurer                          
GALT MEDICAL CORP.
                         
By:
/s/ Lynn M. Rogers
     
Name:
Lynn M. Rogers
      Title: Secretary & Treasurer                          
NEEDLETECH PRODUCTS, INC.,
               
By:
/s/ Lynn M. Rogers
     
Name:
Lynn M. Rogers
      Title: Secretary & Treasurer

 
5

--------------------------------------------------------------------------------


 
EXHIBIT A


FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING _______________



 
To:
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
171 17th St., 5th Floor
     
MC 4507
     
Atlanta, GA  30363
     
Attn:  __________________
 

 
Pursuant to that certain Amended and Restated Credit Agreement, dated as of May
27, 2009 (as amended from time to time, the “Credit Agreement”, capitalized
terms used herein as therein defined), among THERAGENICS CORPORATION, a Delaware
corporation and the other “Borrowers” thereto (collectively, the “Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Bank”), the undersigned submits
this Compliance Certificate and certifies that the covenants and financial tests
described in the Credit Agreement are as follows:


I.
Financial Statements and Reports
Compliance
     
(Please Indicate)
 
A.
Annual CPA audited, Fiscal Year-End financial
     
statements within 120 days after each Fiscal Year-End
Yes     No
         
B.
Quarterly unaudited financial statements within 45 days
     
after each Quarter-End
Yes     No
         
II.
Senior Liabilities to Tangible Net Worth
             
Maximum of 1.5 to 1.0 allowed.
     
As of the Quarter ending _______________
   



$_________
/$__________ = ________
Yes     No
 
Senior Liabilities
   TNW               Ratio
   



III.
Fixed Charge Coverage Ratio
 

 

Fiscal Quarter Ending
Required Ratio
       
June 30, 2010
1.05 to 1.00
   
September 30, 2010
1.10 to 1.00
   
December 31, 2010
1.15 to 1.00
   
March 31, 2011
and each fiscal quarter thereafter
1.25 to 1.00

 

 
As of the Quarter ending _______________
 

 
6

--------------------------------------------------------------------------------




$___________________
/$____________________
= ____________________
Yes
No
The sum of  (i) EBITDA for such period, plus (ii) rent and lease expense, solely
to the extent deducted in the calculation of net earnings, plus (iii) recognized
share-based compensation expense, solely to the extent deducted in the
calculation of net earnings, plus (iv) one-time non-cash charges, solely to the
extent deducted in the calculation of net earnings, including, without
limitation, those related to Permitted Acquisitions, plus (v) for covenant
calculations for periods ending prior to December 31, 2009, the non-cash
goodwill and tradename impairment charges totaling $70,376,492, recorded in the
fourth quarter of 2008, plus (vi) non-cash expenses for fair value adjustments
related to interest rate swaps, plus (vii) moving-related expenses incurred by
NeedleTech Products, Inc., during fiscal year 2010 not exceeding $702,536 in the
aggregate, minus (viii) non-cash gains for fair value adjustments related to
interest rate swaps, minus (ix) Capital Expenditures which are not expended as
part of Permitted Acquisitions, plus (x) Special NeedleTech Capital
Expenditures, minus (xi) Restricted Payments.
Fixed Charges
Ratio
   



7

--------------------------------------------------------------------------------




IV.
Liquid Assets
     
Minimum of $10,000,000 required
             
Actual Liquid Assets for this
     
reporting period equals $_____________
Yes     No
         
V.
Acquisitions
     
Maximum $7,500,000 during life of Loans
     
Actual cumulative amount of Acquisitions
     
equals $_____________
Yes     No
         
VI.
Purchase Money Debt
     
Maximum $1,000,000 per fiscal year
     
Actual cumulative purchase money debt for
     
subject fiscal year equals $_____________
Yes     No
 



A.           The undersigned has individually reviewed the provisions of the
Credit Agreement and a review of the activities of Borrower during the period
covered by this Compliance Certificate has been made in reasonable detail by or
under the supervision of the undersigned with a view to determining whether
Borrower has kept, observed, performed and fulfilled all of its obligations
under the Credit Agreement.
 
B.           Such review did not disclose, and I have no knowledge of, the
existence of any Default or Event of Default which has occurred and is
continuing [except as disclosed on the attachment hereto].


Executed this ______ day of __________________, 20___.



 
THERAGENICS CORPORATION
                   
By:
 

 
 


 
8
 
 